 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    LEON HARDIN,                                       No. 2:17-cv-1340 MCE AC P
12                       Plaintiff,
13           v.                                          ORDER
14    D. BAUGHMAN, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 25, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen (140) days. ECF No.14. Plaintiff

23   has not filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed October 25, 2018, (14) are ADOPTED in full;

28   ////
                                                         1
 1          2. Formerly named defendants Baughman and Gonzalez are DISMISSED from this
 2   action without prejudice; and
 3          3. This action shall proceed on Plaintiff’s remaining claims.
 4          IT IS SO ORDERED.
 5   Dated: November 28, 2018
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
